MEMORANDUM2
Guadalupe Deniz-Lopez appeals the sentence imposed following his guilty plea to being an alien found in the United States after deportation in violation of 8 U.S.C. §§ 1326(a) and 1326(b).
Denizr-Lopez contends that the district court erred by sentencing him, pursuant to 8 U.S.C. § 1326(b), when it enhanced his sentence by 16 levels for his prior aggravated felony. Specifically, he argues that Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), requires that the fact of his prior conviction for an aggravated felony be proved beyond a reasonable doubt. Deniz-Lopez’s contention is foreclosed by our recent decision in United States v. Pacheco-Zepeda, 234 F.3d 411, 413-14 (9th Cir.2000), amended (Feb. 8, 2001). United States v. Castillo-Rivera, 244 F.3d 1020 (9th Cir.2001).
The judgment of conviction is AFFIRMED. We REMAND to the district court with directions to correct the judgment of conviction to exclude the reference to 8 U.S.C. § 1326(b). United States v. Herrera-Bianco, 232 F.3d 715, 719 (9th Cir.2000) (sua sponte remanding to the district court with directions to correct judgment).
AFFIRMED in part, REMANDED in part.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.